UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTIANA SUNSHINE-LONGWAY;
 BUENAVENTURA RIVERA,

                                Plaintiffs,
                                                                  21-CV-3142 (CS)
                    -against-
                                                              ORDER OF SERVICE
 THE SOCIETY FOR CREATIVE
 ANACHRONISM, INC.,

                                Defendant.

CATHY SEIBEL, United States District Judge:

       Plaintiffs, who are proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue a summons as to Defendant The Society for

Creative Anachronism, Inc. Plaintiffs are directed to serve the summons and complaint on

Defendant within 90 days of the issuance of the summons. If within those 90 days, Plaintiffs

have not either served Defendant or requested an extension of time to do so, the Court may

dismiss the claims against Defendant under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs, together with an

information package.

SO ORDERED.

 Dated:   May 27. 2021
          White Plains, New York

                                                               CATHY SEIBEL
                                                          United States District Judge
